Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-15-00366-CV

                                        Juan Miguel MATA,
                                             Appellant

                                                 v.

                                        Maria Elena MATA,
                                             Appellee

                           From the County Court, Dimmit County, Texas
                                       Trial Court No. 2714
                          Honorable Amado J. Abascal III, Judge Presiding

PER CURIAM

Sitting:          Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Jason Pulliam, Justice

Delivered and Filed: September 30, 2015

DISMISSED FOR WANT OF JURISDICTION

           On January 20, 2011, the trial court signed an Agreed Protective Order, which had been

signed by Appellant Juan Miguel Mata. See TEX. FAM. CODE ANN. § 85.005 (West 2014). On

September 16, 2014, the trial court signed an order extending the January 20, 2011 protective

order. On November 3, 2014, Appellant filed a motion to amend the protective order. On April

14, 2015, Appellant filed a “Motion to Appeal.” In his motion, he stated he “no longer agrees”
                                                                                                     04-15-00366-CV


with the Agreed Protective Order and “seeks for a hearing.” On June 17, 2015, Appellant filed a

notice of appeal which referenced the trial court’s failure to rule on his motion to appeal. 1

         Assuming arguendo the September 16, 2014 order was an appealable order and Appellant’s

November 3, 2014 motion was timely filed and extended the deadline to file a notice of appeal,

Appellant’s notice of appeal was due on December 15, 2014. See TEX. R. APP. P. 26.1. A motion

for extension of time was due not later than December 30, 2014. See id. R. 26.3. Appellant’s

notice of appeal was filed no earlier than April 14, 2015.

         On August 26, 2015, we ordered Appellant to show cause in writing not later than

September 15, 2015, why this court has jurisdiction in this appeal. On September 8, 2015,

Appellant responded with a motion to not dismiss the appeal. He cited some authorities that

address a trial court’s jurisdiction, and another addressing appeal from a protective order, Cooke

v. Cooke, 65 S.W.3d 785, 788 (Tex. App.—Dallas 2001, no pet.), but he did not cite any authorities

to show this court has jurisdiction in this appeal based on a late notice of appeal.

         Assuming without deciding that the complained of order was appealable, having reviewed

the record and Appellant’s response, we conclude Appellant’s notice of appeal was not timely

filed. See generally Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997) (“[A] motion for

extension of time is necessarily implied when an appellant acting in good faith files a [notice of

appeal] beyond the time allowed by Rule [26.1], but within the fifteen-day period in which the

appellant would be entitled to move to extend the filing deadline under Rule [26.3].” (emphasis

added)).




1
  Appellant has a pending original proceeding number 04-15-00214-CV, In re Juan Miguel Mata which alleges the
trial court has failed to rule on Relator’s motions. We do not address that separate proceeding other than to note that
the clerk’s record in this appeal is styled under the original proceeding cause number (i.e., 04-15-00214-CV) and
appears to contain almost exclusively documents from that proceeding.

                                                         -2-
                                                                                       04-15-00366-CV


       Appellant failed to cite any authorities to show how this court has jurisdiction in this appeal.

Appellant’s motion to not dismiss this appeal is denied. This appeal is dismissed for want of

jurisdiction. See TEX. R. APP. P. 26.1; Verburgt, 959 S.W.2d at 617.


                                                  PER CURIAM




                                                 -3-